Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the phrase “stability level(s)”.  The instant phrase does not have a clearly-defined scope.  The applicant’s disclosure fails to clearly define the scope of the term, and one of ordinary skill in the art would not recognize an explicit scope of the phrase.  Page 9 of the Specification describes “detector pixel stability is determined as the change over time of the sensitivity of the detector pixel in the current and prior QC data sets”.  The timeframe over which the sensitivity is measured is not clearly established within the specification or claims.  For the purposes of rejection, a sufficient timeframe to read on the claim phrase will be interpreted as any two sensitivity measurements in time.  The instant rejection applies to all instances of the phrase “stability level(s)”, including independent claim 10, and associated dependent claims.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm et al. (US Pub. 2002/0065611).
Regarding claims 1 and 10, Boehm discloses an imaging system (Figure 1) comprising:
an image acquisition device (reception unit 11) configured to acquire imaging data of a patient, the image acquisition device including a pixelated detector (photo diode array 15) with a plurality of detector pixels (para 0052);
a display device (display 19); and
at least one electronic processor (evaluation unit 17; para 0053, 0075) comprising a non-transitory computer-readable medium storing instructions, the executable instructions programmed to control a processing to perform the steps of:
receive a current quality control (QC) data set (“new defect map”) acquired by the pixelated detector and one or more prior QC data sets (“old defect map”) acquired by the pixelated detector (para 0063-0064);
determine stability levels of the detector pixels over time from the current QC data set and the one or more prior QC data sets (using the new defect map 53, image data that have been corrected in a first correction process are again corrected in the correction device 41, thus eliminating new defects. That is, the old defect map 50 is updated using the new defect map 53; para 0064);
label one or more of the detector pixels as dead when the stability level determined for the detector pixels is outside of a stability threshold range (detection device 31 has an analysis means 42 which is designed for comparing the individual pixel-related image signals of the image to be analyzed with suitable threshold values. In the case where a defective pixel has been determined by the detection device 31 correction process is automatically initiated in the correction device 41; para 0059-0060).
Boehm clearly teaches a programmed pixel labeling process for correcting image outputs, but does not disclose wherein the processor is programmed to control the display device to display an identification of the detector pixels labelled as dead.  However, outputting a QC data set to a display output would have been an obvious step to one of ordinary skill in the art, with the clear advantage of informing a technician of an operating status and thus improving quality and reliability.
Regarding claim 2, Boehm discloses determining sensitivity levels of the detector pixels from the current QC data set; labeling a detector pixel of the detector when the sensitivity level is above a max threshold or below a min threshold (para 0027, 0042, 0059).  Selecting labeling terminology such as “dead” or “cold” is a matter of design choice and would have been obvious to one of ordinary skill in the art based on preferred aesthetics.
Regarding claims 5 and 12, Boehm discloses determining whether maintenance or calibration of the pixelate detector is indicated based on the detector pixels labeled as dead; wherein a message indicated a recommendation of performing maintenance of the pixelated detector or a recommendation of performing a calibration of the pixelated detector is accord with the determination of whether maintenance of calibration of the pixelated detector is indicated (initiating a message via data link to a service device if a defective pixel is detected; para 0032).  It would have further been obvious to display said message via display to communicate to a user maintenance requirements, 
Regarding claims 6 and 13, Boehm discloses wherein the operation of labeling a detector pixel of the pixelated detector as dead when the stability level determined for the detector pixel is outside of a stability threshold range further includes re-labeling one or more detector pixels previously labeled pixels (updating old defect map with new defect map; para 0043).    In light of the improved QC accuracy provided by the iterative defect mapping as taught by Boehm, it would have further been obvious to one of ordinary skill in the art at the time of the invention to label previously dead pixels as live when if they exceed a predetermined threshold response value per the filtering process (para 0041).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm et al. (US Pub. 2002/0065611) in view of Laurence et al. (US Pub. 2017/0115409).
Regarding claim 4, Boehm discloses determining sensitivity levels of the detector pixels from the current QC data set, and labeling a detector pixel of the detector when the sensitivity level is above a max threshold or below a min threshold (para 0027, 0042, 0059).  Boehm does not specify applying different labels based on the result of a particular threshold comparison over time.  However, Laurence discloses applying different labels based on a result in a tomographic imaging QC process, wherein Laurence applies a “dead”-label for results with zero counts, and “low”-count for pixels less than a predetermined percentage of other pixels. Laurence further discloses monitoring pixel performance over time (para 0064), with the advantage of identifying non-optimal pixel trends.  Thus, it would have been obvious to label such pixels as based on time-weighted performance to identify trends.  In light of the maintenance advantages provided by the teachings of Laurence, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Boehm.
.
Allowable Subject Matter
Claims 7-9 and 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/               Primary Examiner, Art Unit 2884